UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1/A Amendment No. 3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 THOMPSON DESIGNS, INC. (Exact name of Registrant as specified in its charter) Nevada 59-3843182 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 3315 East Russell Road, Ste. A-4129 Las Vegas, Nevada 89120 (address of principal executive offices) Registrant's telephone number, including area code: (702) 499-3209 Kade Thompson 3315 East Russell Road, Ste. A-4129 Las Vegas, Nevada 89120 (Name and address of agent for service of process) Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box |X| If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box.|| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ||Accelerated filer || Non-accelerated filer ||Smaller reporting company |X| COPIES OF COMMUNICATIONS TO: Puoy K. Premsrirut, Esq. 520. S. Fourth Street, Second Floor Las Vegas, NV 89101 Ph: (702) 384-5563 CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTRATION AMOUNT TO BE REGISTERED PROPOSED MAXIMUM OFFERING PRICE PER SHARE(1) PROPOSED MAXIMUM AGGREGATE OFFERING PRICE(2) AMOUNT OF REGISTERED FEE Common Stock This price was arbitrarily determined by Thompson Designs, Inc. Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. Table of Contents PROSPECTUS THOMPSON DESIGNS, INC. SHARES OF COMMON STOCK INITIAL PUBLIC OFFERING SUBJECT TO COMPLETION, Dated December 20 ,2010 This prospectus relates to our offering of 2,000,000 new shares of our common stock at an offering price of $0.0075 per share. The minimum investment amount for a single investor is $300 for 40,000 shares. The offering will commence promptly after the date of this prospectus and close no later than 120 days after the date of this prospectus. However, we may extend the offering for up to 90 days following the 120 day offering period. We will pay all expenses incurred in this offering. The shares are being offered by us on a “best efforts” basis and there can be no assurance that all or any of the shares offered will be subscribed.If less than the maximum proceeds are available to us, our development and prospects could be adversely affected.There is no minimum offering required for this offering to close. All funds received as a result of this offering will be immediately available to us for our general business purposes.The Maximum Offering amount is 2,000,000 shares ($15,000). The offering is a self-underwritten offering; there will be no underwriter involved in the sale of these securities. We intend to offer the securities through our officer and Director, who will not be paid any commission for such sales. Offering Price Underwriting Discounts and Commissions Proceeds to Company Per Share None Total (maximum offering) None Our common stock is presently not traded on any market or securities exchange.The sales price to the public is fixed at $0.0075 per share. The purchase of the securities offered through this prospectus involves a high degree of risk.See section entitled “Risk Factors” starting on page 7. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Date of This Prospectus is: December 20 , 2010 2 Table of Contents Table of Contents Page Summary 5 Risk Factors 7 Risks Related To Our Financial Condition and Business Model 7 If we do not obtain additional financing, including the financing sought in this offering, our business will fail. 7 Because we have limited experience marketing our services and constructing custom signage, we may find it difficult to generate significant revenue and we face a high risk of business failure. 7 Because our sole officer and director has no prior experience as a chief executive or as the head of a public company, we may be hindered in our ability to efficiently and competitively execute our business strategy and achieve profitability. 8 Because we do not have a corps of experienced personnel, our ability to expand our operations and to grow revenues over time may be limited. 8 Because our auditor has issued a going concern opinion regarding our company, there is an increased risk associated with an investment in our company. 8 Because our offering will be conducted on a best efforts basis, there can be no assurance that we can raise the money we need. 8 Because our president has only agreed to provide his services on a part-time basis, he may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. 9 Because of the severely depressed state of Nevada’s construction and real estate industries, demand for our products may be limited for the forseeable future. 9 Because we will incur additional costs as the result of becoming a public company, our cash needs will increase and our ability to achieve net profitability may be delayed. 9 Risks Related To Legal Uncertainty 9 If we are the subject of future product defect or liability suits, our business will likely fail. 9 Risks Related To This Offering 10 If a market for our common stock does not develop, shareholders may be unable to sell their shares. 10 Because FINRA sales practice requirements may limit a stockholder’s ability to buy and sell our stock, investors may not be able to sell their stock should they desire to do so. 10 Because state securities laws may limit secondary trading, investors may be restricted as to the states in which they can sell the shares offered by this prospectus. 10 Because we do not expect to pay dividends for the foreseeable future, investors seeking cash dividends should not purchase our common stock. 11 Because we will be subject to the “Penny Stock” rules, the level of trading activity in our stock may be reduced. 11 If our shares are quoted on the over-the-counter bulletin board, we will be required to remain current in our filings with the SEC and our securities will not be eligible for quotation if we are not current in our filings with the SEC. 12 Because purchasers in this offering will experience immediate and substantial dilution in the net tangible book value of their common stock, you may experience difficulty recovering the value of your investment. 12 If we undertake future offerings of our common stock, purchasers in this offering will experience dilution of their ownership percentage. 12 3 Table of Contents Forward-Looking Statements 13 Use of Proceeds 13 Determination of Offering Price 14 Dilution 14 Plan of Distribution 15 Description of Securities 18 Interest of Named Experts and Counsel 21 Description of Business 21 Description of Property 24 Legal Proceedings 24 Market for Common Equity and Related Stockholder Matters 24 Financial Statements 26 Management Discussion and Analysis of Financial Condition and Results of Operations 27 Changes in and Disagreements with Accountants 29 Directors and Executive Officers 29 Executive Compensation 30 Security Ownership of Certain Beneficial Owners and Management 32 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 32 Certain Relationships and Related Transactions 33 Available Information 33 Dealer Prospectus Delivery Obligation 33 Other Expenses of Issuance and Distribution 34 Indemnification of Directors and Officers 34 Recent Sales of Unregistered Securities 35 Table of Exhibits 35 Undertakings 36 Signatures 37 4 Table of Contents Summary Thompson Designs, Inc. The Company We were incorporated as Thompson Designs, Inc. on August 30, 2010 in the State of Nevada for the purpose of designing, manufacturing, and installing custom property signage for residential and commercial customers.We are a development stage company and have not generated any revenues to date. We are not a “blank check” company and have no plans to engage in a merger or acquisition with any other company or other entity.We have no plans to acquire any other business and we have no intention of using investor funds or any other resources for that purpose.We plan to conduct the business disclosed herein and intend to use the proceeds from this offering in furtherance of our signage business as disclosed in more detail under the heading labeled “Use of Proceeds.” As of September 30, 2010, we had $7,000 in current assets and current liabilities in the amount of $5,545. Accordingly, we had working capital of $1,455 as of September 30, 2010. Our current working capital is not sufficient to enable us to implement our business plan as set forth in this prospectus.Our management estimates that, until such time that we are able to generate sales revenue sufficient to pay our ongoing and planned expenditures, we will experience negative cash flow in the approximate amount of $6,600 per month. This figure is a monthly average derived from the annual operating budget for our fiscal beginning October 1, 2010. In addition, if we are unable to achieve sales revenue sufficient to fund ongoing operations by the mid-point of the third quarter of our fiscal year beginning October 1, 2010, we will be required to seek additional financing. We currently do not have any arrangements for financing and we may not be able to obtain financing when required.Our current working capital is not sufficient to enable us to implement our business plan as set forth in this prospectus. For these and other reasons, our independent auditors have raised substantial doubt about our ability to continue as a going concern. Accordingly, we will require additional financing, including the equity funding sought in this prospectus. We are offering for sale to investors a maximum of 2,000,000 shares of our common stock at an offering price of $0.0075 per share (the “Offering”). Our business plan is to use the proceeds of this offering for the acquisition of certain equipment and supplies and the marketing of our planned service through radio, print media, and by other means. However, our management has retained discretion to use the proceeds of the Offering for other uses. The minimum investment amount for a single investor is $300 for 40,000 shares.The shares are being offered by us on a “best efforts” basis and there can be no assurance that all or any of the shares offered will be subscribed.If less than the maximum proceeds are available to us, our development and prospects could be adversely affected.There is no minimum offering required for this offering to close. The proceeds of this offering will be immediately available to us for our general business purposes. The Maximum Offering amount is 2,000,000 shares ($15,000). O ur address is 3315 East Russell Road, Ste. A-4129, Las Vegas, Nevada 89120. Our phone number is (702) 499-3209.Our fiscal year end is September 30. 5 Table of Contents The Offering Securities Being Offered Up to 2,000,000 shares of our common stock. Offering Price The offering price of the common stock is $0.0075 per share.There is no public market for our common stock.We cannot give any assurance that the shares offered will have a market value, or that they can be resold at the offered price if and when an active secondary market might develop, or that a public market for our securities may be sustained even if developed.The absence of a public market for our stock will make it difficult to sell your shares in our stock. Upon the effectiveness of the registration statement of which this prospectus is a part, we intend to apply through FINRA to the over-the-counter bulletin board, through a market maker that is a licensed broker dealer, to allow the trading of our common stock upon our becoming a reporting entity under the Securities Exchange Act of 1934. Minimum Number of Shares To Be Sold in This Offering n/a Maximum Number of Shares To Be Sold in This Offering Securities Issued and to be Issued 7,000,000 shares of our common stock are issued and outstanding as of the date of this prospectus. Our sole officer and director, Kade Thompson, owns an aggregate of 100% of the common shares of our company and therefore have substantial control.Upon the completion of this offering, our officer and director will own an aggregate of approximately 77.78% of the issued and outstanding shares of our common stock if the maximum number of shares is sold. Number of Shares Outstanding After The Offering If All The Shares Are Sold Use of Proceeds If we are successful at selling all the shares we are offering, our proceeds from this offering will be approximately $15,000. We intend to use these proceeds to execute our business plan. Offering Period
